Citation Nr: 0125809	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for hypertension, claimed as secondary to service-
connected dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1963.

The instant appeal arose from a July 2000 rating decision 
which denied a claim to reopen a claim for service connection 
for hypertension claimed as secondary to service-connected 
dysthymia.

The appellant's representative, in correspondence with the 
Board of Veterans' Appeals (Board) dated in October 2001, 
seems to have raised a claim for an increased (compensable) 
rating for service-connected bilateral hearing loss.  Since 
this issue has not been developed by the RO, it is referred 
to the RO for appropriate action.  The increased rating issue 
is not inextricably intertwined with the issue on appeal.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  A February 1998 rating decision denied the appellant's 
claim for service connection for hypertension, claimed as 
secondary to service-connected dysthymia.  He was notified of 
that determination but did not appeal.

2.  Additional evidence submitted since the February 1998 
rating decision is not cumulative or redundant and, when 
viewed with the other evidence on file, bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying a claim for 
service connection for hypertension, claimed as secondary to 
service-connected dysthymia, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for hypertension, claimed as secondary to service-
connected dysthymia.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that his hypertension 
was caused by his service-connected psychiatric disorder.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection for hypertension, claimed as secondary to 
service-connected dysthymia, was previously denied by the RO 
in February 1998.  He was notified of the denial by letter 
dated February 24, 1998, and he did not appeal that decision.  

Therefore, the February 1998 rating decision is final, and 
new and material evidence is required to reopen the claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and if it is not merely 
cumulative or redundant of other evidence that was then of 
record.  38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the February 1998 decision 
included service medical records which showed no complaint, 
treatment, or diagnosis referable to hypertension.  The 
evidence also showed that service connection for a 
psychiatric disorder had been in effect since the veteran's 
separation from service.  Post-service private and VA medical 
evidence also revealed elevated blood pressure readings as 
early as 1966; a 1978 treatment record wherein the veteran 
reported that he had high blood pressure for which he took 
medication; and 1991 records which diagnosed hypertension.

The present claim for benefits was initiated in April 2000 
when the veteran filed a written request to reopen his claim 
for service connection for hypertension, claimed as secondary 
to service-connected dysthymia.  Evidence which has been 
received since the time of the February 1998 denial includes 
records from a period of inpatient treatment for 
cardiomyopathy at the Florida Hospital Medical Center from 
March 31, 2000, to April 5, 2000.  It also includes an April 
25, 2000, written statement from Patrick F. Mathias, M.D., 
F.A.C.C., who was treating the veteran.  He reported that the 
veteran had "severe anxiety and depression" and noted that 
"[the veteran's] anxiety clearly has contributed to his 
hypertension in the past years and has resulted in some heart 
damage."  The additional evidence also includes a May 2000 
private psychiatric evaluation prepared by Dev Checko, M.D., 
Chairman, Department of Psychiatry, Florida Hospital; 
Diplomate, American Board of Psychiatry and Neurology; Board 
Certified in General, Addiction, and Forensic Psychiatry; and 
Fellow, American Psychiatric Association, who concluded:

After reviewing reports from [the 
veteran's] physicians and Florida 
Hospital records and obtaining 
information from him and his wife, it is 
my professional opinion with a reasonable 
degree of medical certainly that [the 
veteran's] psychiatric problems 
(dysthymic disorder/major depression with 
psychotic features, PTSD and panic 
disorder) contributed to the development 
of his hypertension and subsequent 
cardiac problems culminating in an 
idiopathic dilated cardiomyopathy.  This 
is confirmed by his cardiologist, Dr. 
Patrick Mathias in his letter dated 4-25-
00.  In other words, [the veteran's] 
current cardiac problems caused by his 
hypertension are secondary to his severe 
psychiatric illness.

The evidence submitted also includes a March 2001 written 
statement from the veteran's treating physician which reports 
on his current condition.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when that RO adjudicated the veteran's claim in 
February 1998.  Much of the "new" evidence is also 
"material," inasmuch as it includes two medical opinions 
which show a positive relationship between his service-
connected psychiatric disorder and his hypertension.  New and 
material evidence having been submitted, the veteran is 
entitled to have his claim considered de novo.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hypertension, 
claimed as secondary to service-connected dysthymia, is 
reopened.  The benefit sought is granted to this extent.


REMAND

As indicated above, the Board has determined that the veteran 
has provided new and material evidence for his claim.  Once 
it has been determined that a claim is reopened, the VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2001).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims, as here, filed before the date 
of enactment of the VCAA, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) is fully complied with and 
satisfied.

2.  The RO should then adjudicate the 
issue of entitlement to service 
connection for hypertension, claimed as 
secondary to service-connected dysthymia, 
on the merits.  In so doing, the RO is to 
consider all records, including those 
received by the RO since the last 
statement of the case.  In the event the 
benefits sought are not granted, the 
veteran should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



